Title: From Alexander Hamilton to Samuel Hodgdon, 23 September 1794
From: Hamilton, Alexander
To: Hodgdon, Samuel


War DepartmentSep 23. 1794
Sir
You will furnish the Pensylvania Militia with the additional supply of arms & accoutrements which you mention have been called for.
You will forward to the Virginia Militia swords, pistols & other horsemens equipments saddles excepted sufficient with those already sent to complete the detachment of horse called for.
I am uneasy at the delay which has attended the forwarding of the articles destined for that quarter. Let the Blankets & shoes be carried as far as three thousand of each—and let a due quantity of the smaller articles bowls & pails go forward. In short let a full supply of all necessary articles of Camp Equipage be completed as fast as possible. I hope the complement of arms heretofore mentioned has been expedited. If any further delay attends the sending on the articles destined for the South we shall be too late.
With consideration & esteem I am   Sir   Your obed servant
Alex Hamilton
P. I send you a return transmitted me by Governor Lee of the articles at New London that you may compare with your information.

Samuel Hodgsdon Esq
